UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* Rada Electronic Industries Ltd. (Name of Issuer) Ordinary Shares, NIS 0.030 Par Value (Title of Class of Securities) M81863124 (CUSIP Number) December 31, 2016 (1) (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ☐ Rule 13d-1(b) ☒ Rule 13d-1(c) ☐ Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). This amended Statement on Schedule 13G also serves as Statement on Schedule 13G reporting holdings as of December 15, 2016, when the obligation to file a Schedule 13G arose. CUSIP No. M81863124 13G Page3 of 10 Pages 1 NAME OF REPORTING PERSONS Itshak Sharon (Tshuva) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 1,904,762.00 (*) (**) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 1,904,762.00 (*) (**) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,904,762.00 (*) (**) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.97% (**) (***) 12 TYPE OF REPORTING PERSON(See instructions) IN (*) This figure is as of December 31, 2016.On December 15, 2016, this figure was 1,904,762.00. (**) The beneficial ownership of the securities reported herein is described in Item 4(a). (***) Based on21,246,502 Ordinary Shares outstanding as of December 31, 2016 (as reported by the Issuer in Form 20-F filed with the Securities and Exchange Commission on March 27, 2017). This figure was 8.97% on December 15, 2016, based on 21,246,541 Ordinary Shares outstanding as of December 6. 2016 (as reported in Exhibit 99.1 to the Issuer's Form 6-K filed on December 9, 2016). 2 CUSIP No. M81863124 13G Page3 of 10 Pages 1 NAME OF REPORTING PERSONS Delek Group Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b)x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 1,904,762.00 (*) (**) 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 1,904,762.00 (*) (**) 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,904,762.00 (*) (**) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 8.97% (**) (***) 12 TYPE OF REPORTING PERSON(See instructions) CO (*) This figure is as of December 31, 2016.On December 15, 2016, this figure was 1,904,762.00. (**) The beneficial ownership of the securities reported herein is described in Item 4(a). (***) Based on21,246,502 Ordinary Shares outstanding as of December 31, 2016 (as reported by the Issuer in Form 20-F filed with the Securities and Exchange Commission on March 27, 2017). This figure was 8.97% on December 15, 2016, based on 21,246,541 Ordinary Shares outstanding as of December 6. 2016 (as reported in Exhibit 99.1 to the Issuer's Form 6-K filed on December 9, 2016). 3 CUSIP No. M81863124 13G Page4 of 10 Pages 1 NAME OF REPORTING PERSONS The Phoenix Holding Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b)x 3 SEC USE ONLY 4
